Per Curiam.
We think the view taken by the Supreme. Court was correct.
. The agreement was not drawn by counsel and does not express in technical language that' it is intended to fix and ascertain the rights of the parties in substitution for the preexisting dispute as to those rights; but it was concededly executed in view of the existence of a controversy between the parties, and concededly also it covers the whole basis of their dispute, viz., the purchase bjr Miss McCoy of the stock. It is urged that the agreement is no more than an accord, and that only partial satisfaction was made. To this view we do not agree. If from the paper it could be read that Miss McCoy had certain claims against Milbury which she would satisfy upon payment by him of thirty-six cents per share as he was able, the original liability would bo kept alive, and the paper would bo merely an accord and inefficacious as a bar to a suit on the original cause of action -until fully executed; but ii does not so state or imply. On the contrary, it establishes a fixed and definite status between the parlies. It was an agreement by plaintiff to sell her stock, and by defendant to purchase it, on specified terms. The reservation to plaintiff of the right lo terminate the relation had no reference to resumption of a former status, but as the Supreme Court said, was to relieve plaintiff of the obligation to sell McCoy the stock if she changed her mind. We think the paper was a compromise and settlement, but whether it was that or a *701novation it superseded the pre-existing situation. The direction was therefore right and the judgment will be affirmed.
We find it unnecessary to deal with any of the other points made.
For affirmance—The Chi®? Justice, Garrison, Swayze, Teen chard, Parker, Bergen, Kalisoh, Black, Vredenburgh, White, Terhune, Heppeni-ieimer, Williams, JJ. 13.

For reversal—None.